Citation Nr: 1138242	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's service-connected DM is manifested by daily use of insulin and oral medication and a restricted diet, without evidence of a need for regulation of activities, episodes of ketoacidosis or hypoglycemic reactions.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for DM are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159; see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for service connection for DM in March 2005 in this case, the RO sent him a letter, dated in September 2004, which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  In March 2006, the RO issued notice to the Veteran which also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

In August 2005, the Veteran submitted an NOD with the initial disability rating assigned his DM, triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing an April 2006 statement of the case (SOC) and August 2007, July 2008 and July 2011 supplemental statements of the case.  These documents informed the Veteran of the regulations pertinent to his appeal, including the applicable rating criteria, advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled in this case.

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and treatment records are of record, as well as private treatment records and evaluations.  Also of record are the written contentions of the Veteran and his representative regarding the circumstances of his disability, as well as the transcript of the Veteran's testimony at a personal hearing.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

With respect to the VA compensation examinations and opinions provided the Veteran in October 2004 and September 2006, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examination reports are adequate, as they are predicated on a review of the claims files and all pertinent evidence of record as well as on physical examinations, and there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  With respect to the Veteran's representative's contention that another VA examination is necessary to ascertain the current level and severity of the Veteran's service-connected DM, the Board notes that although it has been 5 years since the most recent VA compensation examination for the Veteran's DM, he has not alleged that this service-connected disability has worsened since the most recent examination.  Moreover, the more recent VA treatment records provide adequate contemporary medical evidence to evaluate the current severity of the Veteran's DM.  Therefore, there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Veteran's service-connected DM is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent evaluation is warranted for DM that requires insulin and a restricted diet or an oral hypoglycemic agent and restricted diet.  The next higher 40 percent evaluation requires insulin, a restricted diet, and regulation of activities.  A 60 percent under this code requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  In addition, a note following the rating criteria indicates that compensable complications from DM are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  However, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996)(defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After a careful review of the record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent under the rating criteria.  The medical evidence of record shows that, despite some treatment records indicating suboptimal control, during the pendency of his appeal, initially a combination of oral medications and a restricted diet, and later, a combination of insulin, oral medications and a restricted diet, have controlled the Veteran's DM.  Private and VA treatment records further show that he is seen intermittently for routine maintenance of his condition.  Moreover, both the October 2004 and September 2006 examination reports specifically noted that there was no history of ketoacidosis or hypoglycemia.  

Despite a May 2006 letter from one of his private treating physicians stating that the Veteran was being treated with oral medications for his DM and that he was on a restricted diet and had restricted activities, the Board finds that the preponderance of the evidence of record does not show that the Veteran's DM required restriction or regulation of his activities as defined in Diagnostic Code 7913 at any time during the pendency of this appeal.  Initially, the Board notes that the May 2006 letter does not specifically indicate that that the Veteran's restricted activities were advised by a medical professional or that they were a result of his DM.  In contrast, the October 2004 VA examiner noted that there had been no restriction of activities and that the Veteran had retired one year earlier due to symptoms associated with his diagnosed congestive heart failure.  Further, in April 2004 and January 2007 treatment records, the Veteran's private cardiologist noted that he had been very active without active (presumably heart) symptoms.  The April 2004 treatment record noted that the Veteran was working with Habitat for Humanity.  Likewise, a September 2006 VA examiner, while not specifically commenting on regulation of the Veteran's activities, noted that the Veteran walked 800 yards daily for exercise.  Finally, during his December 2006 personal hearing at the RO, the Veteran testified that he had to be selective about activities and watch what he did on certain things because of his associated diabetic neuropathy.  However, he testified that he did not have to retire because of his DM, although it was a factor in his decision.  For the reasons set forth above, the Board concludes that the most probative evidence fails to establish that the Veteran's DM has required regulation of his activities, as contemplated by the rating criteria.   

In light of the foregoing, an initial disability rating in excess of 20 percent under Diagnostic Code 7913 for the Veteran's DM is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected DM is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected DM under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.

Finally, the Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  The Board notes that the RO adjudicated the Veteran's separately raised claim for TDIU in a May 2008 rating decision and the Veteran did not initiate an appeal.  The Board therefore finds that the facts of this case do not fall within the scope of the holding in Rice.  The Veteran has expressly claimed TDIU that a rating decision subsequent to that subject to this appeal denied, but the Veteran did not appeal the denial of TDIU.  In other words, the TDIU issue was already separately addressed.


ORDER

An initial disability rating in excess of 20 percent for DM is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


